Hire, C. J. (dissenting.) Walsh was in .railroad service as dispatcher and changed into the operating department as brakeman and secured a position under a friend of his, Conduct- or Williams, in order that Williams would take more pains than a stranger in .instructing him in his new duties. After he worked as brakeman about one month, he met hi.s death by alighting from a moving train on a pile of gravel and slipping under the wheels. The company had put gravel piles along the track preparatory to putting it in the roadbed. This was in proper performance of its public duties; and it was in proper performance of Walsh’s duties to alight from the slowly-moving train at the point where he did. Williams testified that stepping in gravel rendered the feat liable to slip, and this was something known to all men of reasonable intelligence and was obvious and patent to observation and common experience, but he also testified that the effect of getting off a moving train on gravel was a different matter, and a danger not appreciated and understood by an inexperienced man. He said he had learned, by hard falls and mishaps, the dangers incident to alighting from moving trains. He further stated that it was more dangerous to alight on gravel than on sand or dirt. The qualities of gravel, sand and dirt are obvious and understood by all men of average intelligence, yet the action and qualities of those substances as alighting places from moving trains are quite a different matter. Williams testified that an inexperienced man would not have understood and appreciated the danger of alighting on the gravel pile, and that he did not instruct Walsh of this danger, and that he knew Walsh was going to alight from the moving train on the gravel, and this was the proper place for him to alight in the due performance of his work. It was master’s duty to inform him of such danger, and the case should have gone to the jury, as it did.